Citation Nr: 0825754	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on claimed personal assaults.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active military service from December 1979 to 
February 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In support of her claim, the veteran testified at a hearing 
at the RO before a local Decision Review Officer (DRO).


FINDING OF FACT

There is no credible evidence the veteran was the victim of a 
personal assault during her military service; her PTSD is 
unrelated to her military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
February 2003, the RO advised the veteran of the evidence 
needed to substantiate her claim and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and 
what information or evidence she was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It equally deserves mentioning that the RO issued that 
February 2003 VCAA notice letter prior to initially 
adjudicating the veteran's claim in September 2003, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

The veteran was not, however, informed that a downstream 
disability rating and effective date will be assigned if her 
claim for service connection is ever granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Since, however, the Board is denying her claim for service 
connection for PTSD, no downstream disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of prejudicing her by not providing this 
additional notice because the downstream elements of her 
claim are moot.  See 38 C.F.R. § 20.1102 (harmless error)



Moreover, neither the veteran nor her representative has made 
any showing or allegation that not receiving this additional, 
downstream notice is prejudicial.  But see 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008), and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where 
the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless).

To show that a notice error is nonprejudicial, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
veteran has been represented throughout the course of her 
appeal by a veteran's service organization, The American 
Legion, which presumably is well aware of the downstream 
disability rating and effective date elements of an 
underlying claim for service connection.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
Social Security Administration (SSA) records, and VA medical 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board realizes an etiological opinion has not been 
obtained concerning the cause of the veteran's PTSD, 
including whether it is attributable to an alleged personal 
assault while in the military.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case because there is no 
suggestion the veteran's PTSD is associated with any incident 
that may have occurred during military service.  Rather, the 
evidence, discussed below, indicating there is no correlation 
between her military service and PTSD warrants concluding 
that a remand for an examination and/or opinion is not 
necessary to decide her claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R.  § 3.159 (c)(4).  As her service and 
post-service medical records provide no basis to grant her 
claim, and indeed to the contrary, provide evidence against 
her claim, the Board finds no basis for requesting a VA 
examination and opinion.



Entitlement to Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
a PTSD diagnosis, so she has proof of the condition claimed. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the veteran be exposed to a traumatic event, 
and that she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

There is no evidence suggesting the veteran engaged in 
combat, and she does not allege that she did.  She asserts, 
instead, that her PTSD is from repeated in-service personal 
assaults by another serviceman.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14I, which addressed PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In 
December 2005, M21-1, Part III was rescinded and replaced 
with a new manual, M21-1MR, which contains the same PTSD-
related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14I is M21-1MR 
IV.ii.1.D.14 and 15.

The pertinent regulation (now codified at 38 C.F.R. 
§ 3.304(f)(3)) provides that, in cases of personal assault, 
evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.



VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 
15.

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a [PTSD] claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veteran's 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.

In October 2005, the veteran was afforded a DRO hearing, 
during which she described the alleged personal assaults 
during service.  She said that, during her basic training, 
she was returning from the military hospital with two other 
people, one male and one female.  They came across two men 
having sexual intercourse by the dumpsters.  One of the men 
grabbed the veteran by the neck and ordered her to conduct 
fellatio on him.  The veteran stated she obeyed his orders 
because she was scared.  Afterwards, the veteran and the 
other two people the veteran was originally walking with 
(male and female) went back to their barracks.  After the 
incident, she reported it to her company's commander.  She 
was told "stuff like that does not happen in the service and 
to go to bed."  The veteran also said that she was 
personally assaulted four more times after that initial 
incident.  She did not formally report the incidents out of 
fear for her life.  After the fifth incident, she began 
intentionally injuring and self-mutilating her right arm, 
particularly throwing her arm against walls to intentionally 
bruise it.  She stated the purpose of this was that she 
planned to turn her assaulter in for abuse.  Before she could 
turn him in, however, she was placed in a Special Training 
Division and soon afterwards discharged from the military.

The veteran also testified during her DRO hearing that she 
was unable to recall any specific names from the incidents, 
particularly those of the servicemen (male and female) who 
were originally walking with her before the initial incident 
occurred.  There also are inconsistencies between her hearing 
testimony and the statements she had earlier submitted to the 
RO, especially regarding whether the other two servicemen 
stayed with her during the initial incident.

In her lay statements, the veteran asserted that her in-
service right arm injury was sufficient to establish that she 
was personal assaulted during service.  But her military 
records, including her SMRs, are unremarkable for any express 
or implied mention of personal assault.  However, the SMRs do 
indicate she sought treatment on several occasions for pain, 
tenderness, and numbness in her right arm.  It was noted she 
had a previous ecchymoma (i.e., bruise) that was fading.  The 
diagnosis was a contusion.  The SMRs do not discuss whether 
she was self-mutilating her arm; however, the SMRs do note 
that she had a history of trauma to her right upper arm and 
that she had experienced pain in her right arm since 
enlistment.  

The veteran's February 1980 separation examination was 
conducted by a Medical Board.  It was noted that she had an 
old hematoma.  The Medical Board determined she had a 
diagnosis of symptomatic vasomotor imbalance on her 
right forearm.  The Medical Board also determined this 
condition had pre-existed her military service and had not 
been aggravated by her military service.

So this medical and other evidence does not attribute the 
veteran's right arm injury or resulting bruising, etc., to a 
personal assault, even as she claims in the way of her trying 
to find a means of convicting her assailant.  Her SMRs do not 
establish that her bruising actually occurred in service, as 
opposed to before her service started, much less that her 
bruising was the result of military sexual trauma.  Upon her 
separation from the military, the Medical Board determined 
her right arm injury had pre-dated her military service and 
had not been aggravated during her military service.

Even if the Board was to assume for the sake of argument that 
the veteran did incur the bruises to her arm during service, 
as she alleges, the evidence does not establish the required 
medical nexus etiologically linking her PTSD diagnosis to a 
confirmed personal-assault stressor in service.  None of the 
VA psychologists or private psychiatrists determined that her 
PTSD was caused by in-service events.  Instead, a December 
1990 private psychiatrist determined the veteran's PTSD was 
caused by a then recent car accident, and an August 1997 
psychologist determined the veteran had a long history of 
depressive symptoms due to a history of childhood sexual 
molestation and dysfunctional family relationships, which 
were exacerbated by her medical deterioration.  The VA 
medical records and private medical records also establish 
that she suffered sexual trauma in the civilian workplace 
after her military service ended.  Additionally, her SMRs do 
not show an express or implied complaint by her of personal 
assault or behavior change.  Nor do her SMRs show evidence of 
her being treated or hospitalized for an incident involving 
personal assault.

Patton, although overruling Moreau insofar as permitting 
after-the-fact medical nexus evidence, does not eliminate the 
need for this medical nexus evidence.  Patton v. West, 12 
Vet. App. 272 (1999); Moreau v. Brown, 9 Vet. App. 389 
(1996).  The veteran submitted a statement suggesting the 
personal assault stressors may have indeed occurred.  But 
even if the Board were to presume for the sake of argument 
they in fact did, several of the private psychiatrists, 
including the January 1997 psychiatrist, indicated the 
veteran had suffered sexual abuse as a child by her family 
and by her baby-sitter.  Additionally, none of the doctors in 
the VA outpatient clinic or the private doctors, who 
evaluated and treated her and then diagnosed her with PTSD, 
specifically indicated that her PTSD is the result of 
personal assault or any other event that occurred during her 
military service.  Merely because there is mention in these 
treatment records of her reporting a history of PTSD-related 
symptoms dating back to her military service is not 
tantamount to these doctors, themselves, agreeing that she 
has PTSD from the alleged events.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].  Indeed, as the Court further indicated in 
Leshore at 409, evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence.

So the medical and other evidence supporting the veteran's 
claim only establishes that she has PTSD; it does not also 
provide the required medical nexus (i.e., link) to her 
military service - including to any personal assault.

With regards to the veteran's unsubstantiated lay opinion 
that her PTSD was caused by the purported personal assault 
stressors in service, she does not have the medical expertise 
to make this determination.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").
Furthermore, the veteran's post-service medical records show 
she was not treated for PTSD until 1990, so some 10 years 
after she left the military in 1980.  This is an important 
point to keep in mind because the Federal Circuit Court has 
determined that such a lengthy lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.  So the benefit-of-the-doubt rule does 
not apply, and the veteran's claim must be denied.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


